DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney William Mansfield (Reg. No. 66370) on 03/16/2021.

3.	Amend the claims as follows: 
	1.    (CURRENTLY AMENDED) A device comprising:
a bistatic arrangement of a laser transmitter and a receiver, mounted on a telescoping boom, with both said arrangement of laser transmitter and said receiver being independently orientable, with the positions and orientations of said arrangement of laser transmitter, said receiver and said telescoping boom electronically sensed at all times, with
additional sensing therein further comprising measurement of optical parameters of a transparent dielectric film sitting on a surface comprising:
a.    
b.    
c.    .
3.    (CURRENTLY AMENDED) The device of Claim 1, further comprising:
a computer, or link to a computer, whereby
(i)    data produced by the device is to be computed, stored and subjected to calculations,
(ii)    motion of any or all of is to be controlled,
(iii)    transmission of data within the device, and to and from the device, is to be controlled.
4. Cancelled
5. (CURRENTLY AMENDED) A method to accompany the device of Claim 2 for finding the refractive index of a surface, comprising the steps of:
a plane of incidence,
b.    placing the receiver to receive the beam reflected from the surface illuminated in step (a), and 

c.    illuminating said surface with a linearly polarized beam of known intensity, at a known angle of incidence, with polarization perpendicular to the plane of incidence,
d.    placing the receiver to receive the beam reflected from the surface illuminated in step (c), and

e.    determining the refractive index of the surface by solving simultaneous Fresnel equations using
•    the known transmitted and measured received intensities,
•    the known angles of incidence,
•    the known refractive index of air or a medium enveloping the device.
6. (CURRENTLY AMENDED) A non-contact method for measuring a refractive index and thickness of a layer of a transparent or semitransparent substance that is upon the steps of:
a.    illuminating which is, light reflected from and refracted through said layer, is collected by a receiver,
b.    the collection of only two beams, which are a reflected beam and a refracted beam, of the frequency modulated or phase modulated forward scattered light, of which a first emergent beam has passed through said layer, reflected off its bottom boundary and thence entered the receiver, while a second reflected beam has reflected off the top surface of the layer and thence entered the receiver,
c.    allowing the two said collected reflected and refracted beams to interfere, so that beats are produced,
d.    determining a first beat frequency reflected and refracted beams,
e.    determining an optical path difference between the said two collected reflected and refracted beams from the said first beat frequency,
f.    determining a second beat frequency by allowing the second reflected beam to interfere with a reference beam that has passed through a known length of optical fiber or other waveguide to reach the receiver;
an optical path difference between the paths taken by the reference beam and the second reflected beam to reach the receiver,
h.    determining the refractive index and thickness of the layer by solving simultaneous equations using
• the two optical path differences,
•    the separation between the second reflected beam and the first emergent beam,
•    an angle of incidence of the illuminating beam upon the layer.
Allowable Subject Matter

4.	Claims 1-3 and 5-6 are allowed.

Reason for Allowance

5.	The following is a statement of reasons for the indication of allowable subject matter:
6.	As to claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed “a. measuring the thickness of a transparent dielectric film, sitting free on any surface, with no prior preparation of the film, no contact with or handling of the film and no foreknowledge whatsoever of the film's chemical makeup; and
b. measuring the refractive index of a transparent dielectric film, sitting free on any surface, with no prior preparation of the film, no contact with or handling of the film and no foreknowledge whatsoever of the film's chemical makeup; and
c. eliminating film thickness and refractive index as ambiguity contributors, in the stand-off identification of chemical substances on surfaces”, along with all other limitations of claim 1. 
7.	As to claim 6, the prior arts of record alone or in combination fails to teach or suggest the claimed “e. determining an optical path difference between the said two collected reflected and refracted beams from the said first beat frequency,
	g.    determining, from the second beat frequency, an optical path difference between the paths taken by the reference beam and the second reflected beam to reach the receiver,
h. determining the refractive index and thickness of the layer by solving simultaneous equations using
• the two optical path differences,
• the separation between the primary second reflected beam and the first emergent beam,
• an angle of incidence of the illuminating beam upon the layer”, along with all other limitations of claim 6.
8.	Poulter (US 7011171 B1) teaches a bistatic arrangement of a laser transmitter and a receiver, mounted on a telescoping boom but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886